By the Court

Warner, Judge.
As the facts in this case do not appear in the record, it is impossible for us to ascertain on what statement of facts the court below predicated its charge to the jury. If the note sued on was given by way of renewing and continuing the original contract for a usurious loan, then, the mere change of securities would not purge it of the usury.
But, if Jordan was about to pay up note to the defendant in error ; and the plaintiff in error, for the purpose of using the money l'or his own benefit, went and borrowed it of the defendant, Buys, while In the hands of Jordan ; and made a new contract for the loan of it, for Ms benefit, which was not usurious, and gave his own note therefor, with j or dan as his security; it would not, in our judgment, bo obnoxious to the statute of usury. What was the true statement of facts, we are not informed by the record : therefore, let the judgment of the court below be affirmed.